Citation Nr: 1013590	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to an effective date earlier than October 31, 
2005, for service connection for mixed bipolar disorder.  






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from April 24, 1996, to 
September 27, 1996.  The Veteran is not competent for the 
purposes of the disbursement of benefits, and the appellant 
is her mother and custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
(hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran was informed of the June 2003 rating decision 
denying her claim for service connection for a psychiatric 
disorder to include bipolar disorder in a letter dated in 
that month and did not perfect a timely appeal. 

2.  No document may be construed as a formal or an informal 
claim to reopen the previously denied claim of entitlement to 
service connection for a psychiatric disorder to include 
bipolar disorder between the June 2003 rating decision and 
the October 31, 2005, claim for that benefit.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection 
for a psychiatric disorder to include bipolar disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  The criteria for an effective date earlier than October 
31, 2005, for a grant of service connection for bipolar 
disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(q), (r) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Service connection for a psychiatric disorder to include 
bipolar disorder was denied by a June 2003 rating decision.  
The Veteran was notified of this decision in a letter dated 
in June 2003 but did not perfect a timely appeal.  As such, 
the June 2003 rating decision denying service connection for 
a psychiatric disorder to include bipolar disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the Veteran 
submits new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider the merits of a previously and finally 
disallowed claim unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

It is not disputed that the appellant requested the reopening 
of the claim for service connection for bipolar disorder on 
October 31, 2005.  Thereafter, a November 2006 rating 
decision granted service connection for mixed bipolar 
disorder based on evidence that included information not of 
record at the time of the June 2003 rating decision, in 
particular an opinion following an August 2006 VA psychiatric 
examination linking some of the Veteran's psychiatric 
problems to the rigors of military service. The effective 
date assigned for the grant of service connection for mixed 
bipolar disorder was the date of receipt of the October 31, 
2005, claim to reopen.  

The appellant has expressed disagreement with the effective 
date of March 8, 1999, that has been assigned by the RO.  
Essentially, she argues that the effective date for service 
connection for mixed bipolar disorder should have been 
assigned from July or October of 1996 because that is the 
time the Veteran was first hospitalized for mental health 
issues.  However, the assignment of effective dates of awards 
is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2009).  (Emphasis added).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992). A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, because the grant of service connection 
for mixed bipolar disorder was based on a reopened claim due 
to new and material evidence, the effective date in this case 
has, therefore, to be assigned based on the provisions of § 
3.400(q)(2) and (r), which means that the effective date will 
be the later of either the date when the reopened claim was 
received (October 31, 2005), or the date when entitlement 
arose.

As noted earlier, it is not disputed that the appellant 
requested the reopening of the claim for service connection 
for a psychiatric disorder to include bipolar disorder on 
October 31, 2005.  It remains to be determined whether an 
informal claim for service connection for a psychiatric 
disorder to include bipolar disorder was filed at any time 
between the date of the notice of the final denial of the 
claim for a psychiatric disorder to include bipolar disorder 
in June 2003 and October 31, 2005 (the date of the receipt of 
the formal claim to reopen).  If it were shown that such an 
informal claim was received in this time period, an effective 
date earlier than October 31, 2005, might be warranted.

The record shows that neither the Veteran nor the appellant 
submitted an informal claim for service connection for a 
psychiatric disorder to include bipolar disorder between the 
notice of the June 2003 rating decision and October 31, 2005.  
An informal claim was not submitted under 38 C.F.R. § 3.155 
because no communication was ever filed between both dates 
indicating the Veteran's intent to re-apply for service 
connection for a psychiatric disability, to include bipolar 
disorder.  An informal claim must identify the benefit 
sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were 
not raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  These cases make it 
evident that a Veteran's service medical records cannot be 
construed as constituting an informal claim for service 
connection.  A claimant still has to let it be known, in some 
way, that he is seeking service connection for a particular 
disability before it can be concluded that any statement to 
that effect is considered an informal claim.

An informal claim for service connection for a psychiatric 
disorder to include bipolar disorder was not submitted under 
38 C.F.R. § 3.157 either because, insofar as the Veteran had 
not been granted service connection for that disability prior 
to October 31, 2005, a mere review of medical records dated 
prior to that date could not have been construed as an 
informal claim under § 3.157.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Having determined that the claim for 
service connection for a psychiatric disorder to include 
bipolar disorder was submitted on October 31, 2005, a finding 
as to when entitlement to this benefit arose is unnecessary 
insofar as, per the applicable regulation, an effective date 
earlier than October 31, 2005, would not be warranted:  As 
indicated earlier, the effective date in cases where service 
connection has been granted after the claim has been reopened 
shall be the date of the filing of the claim or the date when 
entitlement arose, whichever is later.

In short, the record shows that the RO denied a claim for 
service connection for a psychiatric disorder to include 
bipolar disorder in a June 2003 rating decision, which became 
final because it was never appealed; that the formal request 
to reopen the claim was received by the RO on October 31, 
2005; and that an informal claim for this particular benefit 
was never filed between the June 2003 rating decision and 
October 31, 2005.  In view of this finding, the Board 
concludes that there is no legal entitlement to an effective 
date earlier than October 31, 2005, for a grant of service 
connection for mixed bipolar disorder.  

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the Veteran, the Board finds 
that a clear preponderance of the evidence is against the 
claim.  The benefit-of-doubt rule does not apply when the 
Board finds that a preponderance of the evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001)


ORDER

Entitlement to an effective date earlier than October 31, 
2005, for service connection for mixed bipolar disorder is 
denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


